Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 23, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00285-CV



                             IN RE R.J.M., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              306th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 16CP0020

                         MEMORANDUM OPINION

      On April 8, 2016, relator R.J.M. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Roy Quintanilla
of the 306th District Court of Galveston County, to set aside his March 31, 2016
temporary order, removing the child from relator’s possession and appointing the
Texas Department of Family and Protective Services (the “Department”)
temporary managing conservator of the child.

      The trial court signed an order, on June 23, 2016, placing the child with
relator and, and another order, on August 9, 2016, granting the Department’s
motion to nonsuit with respect to its pleadings, removing the Department as
temporary managing conservator of the child, and releasing the Department from
any further duties or responsibilities pursuant to any designation or authority
granted by the court during the pendency of the case.

      The June 23, 2016 and August 9, 2016 orders render relator’s request for
relief in her petition moot. Accordingly, we order relator’s petition for writ of
mandamus dismissed for lack of jurisdiction.


                                  PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.




                                         2